Citation Nr: 1216627	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to January 1961 and April 1961 to March 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for coronary artery disease, diabetes mellitus, type 2, and depression, to include as secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2009 statement.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

In this case, the Veteran stated in his VA Form 9 from December 2008 that his service-connected disabilities have worsened since his most recent VA examination, held in December 2007.  Additionally, in January 2012, the Veteran's representative again asserted that the December 2007 VA examination was too old to adequately evaluate the current severity of the Veteran's symptoms.  See January 2012 Appellant's Brief.  Accordingly, on remand, the Veteran should be scheduled for a VA aid and attendance or housebound examination.  An additional VA SMC examination of May 2009 is of record, and the Board finds that this examination is also too old to adequately evaluate the current severity of his symptoms.  

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  Thereafter, the RO/AMC should schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination, and the examiner should state that the Veteran's claims file has been reviewed in association with the report.  All indicated special studies and tests should be accomplished. 

The examiner is specifically asked to report and discuss the impact of the service-connected disabilities on the Veteran's ability to care for hygiene, dressing himself, feeding himself, attending to the wants of nature, protecting himself from the hazards or dangers incident to his daily environment, and indicate the extent to which the Veteran is "bedridden." 

The examiner is asked to provide an opinion responding to the following questions: 

(A) Is the Veteran "bedridden" such that he has to remain in bed due to his service-connected disabilities? 

(B) Does the Veteran require the regular aid and attendance of another due to his service-connected disabilities? 

(C) Is the Veteran substantially confined, due to service-connected disabilities, to his dwelling and the immediate premises, and if so, is it reasonably certain that this is permanent?

In making these determinations, please only assess the impact of his service-connected disabilities - arthritis of the lumbar and dorsal spine, postoperative meniscectomy of the left knee with osteoarthritis, osteoarthritis of the right knee status post total knee arthroplasty, residuals of myositis left shoulder strain, and bilateral pes planus.

If the examiner is unable to provide the requested opinions, the examination report should so state.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.


3.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


